Citation Nr: 0600200	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  04-34 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a compensable rating for Hodgkin's 
disease.

2.  Entitlement to an increased rating for hypothyroidism, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Antonio E. Bendzeu, Attorney, 
Veterans Advocacy Group


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied the veteran's increased rating claims.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The competent evidence reflects that the veteran's 
service-connected Hodgkin's disease is currently in 
remission, and that all currently noted residuals of this 
disease have been separately service-connected by the RO.

3.  The competent medical evidence reflects that the 
veteran's hypothyroidism is currently manifested by some 
fatigability, mental sluggishness, and cold intolerance.  
Further, the record reflects that he must take medication for 
this disability.

4.  The competent medical evidence shows no evidence of 
muscular weakness, weight gain, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 beats per minute), 
and/or sleepiness due to the service-connected 
hypothyroidism.

5.  The record does not reflect that either the veteran's 
service-connected Hodgkin's disease or hypothyroidism is 
manifested by frequent periods of hospitalization or marked 
interference with employment.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the veteran's 
service-connected Hodgkin's disease are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 &. Supp. 2005); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.117, Diagnostic 
Code 7709 (2005).

2.  The criteria for a rating of no more than 30 percent for 
the veteran's service-connected hypothyroidism are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 &. Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.119, Diagnostic Code 7903 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In accord with Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004), the veteran was sent notice prior to the initial 
adjudication of his claim by correspondence dated in February 
2004.  This correspondence noted the issues on appeal, 
informed the veteran of what information and evidence he must 
submit to obtain the benefit sought, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the holding of 
Quartuccio, supra.  Further, the veteran and his attorney 
have been provided with a copy of the appealed rating 
decision and the September 2004 Statement of the Case (SOC) 
which provided him with notice of the law and governing 
regulations regarding his case, as well as the reasons for 
the determinations made with respect to his claims.  In 
pertinent part, the SOC included a summary of the regulatory 
provisions of 38 C.F.R. § 3.159 which detailed VA's duties to 
assist and notify.  Moreover, it appears that the veteran was 
aware of the evidence necessary to substantiate this case by 
the prior adjudication of these claims in a December 2003 
Board decision.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); v. 
Nicholson, 19 Vet. App. 103 (2005); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available medical records 
pertinent to the current increased rating claims were 
obtained, and nothing indicates the veteran has identified 
the existence of any relevant evidence that has not been 
obtained or requested.  Further, he was accorded VA medical 
examinations which evaluated the severity of his Hodgkin's 
disease and hypothyroidism in March 2004.  On his Substantive 
Appeal, he checked the box to indicate he did not want a 
Board hearing in conjunction with this appeal.  VA has also 
assisted the veteran and his attorney throughout the course 
of this appeal by providing them with an SOC which informed 
them of the laws and regulations relevant to the veteran's 
claims.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

Service connection was established for Hodgkin's disease by 
an April 2002 rating decision, evaluated as noncompensable 
(zero percent disabling).  Thereafter, a September 2002 
rating decision established service connection for 
hypothyroidism, evaluated as 10 percent disabling.  A 
December 2003 Board decision confirmed and continued these 
ratings.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Under Diagnostic Code 7709, Hodgkin's disease is to be rated 
at 100 percent if there is evidence of active disease, or 
during a treatment phase.  A Note to this Code states that 
the 100 percent rating shall continue beyond the cessation of 
any surgical, radiation, antineoplastic chemotherapy or other 
therapeutic procedures.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e) of 
this chapter.  If there has been no local recurrence or 
metastasis, rate on residuals.  38 C.F.R. § 4.117.

The outpatient treatment records obtained in conjunction with 
this case contain no findings indicative of current treatment 
for Hodgkin's disease.  Further, a March 2004 VA examination 
for lymphatic disorders noted that the veteran underwent 6 
months of chemotherapy and 40 radiation treatments during the 
course of 1987 to 1988.  However, he had been in complete 
remission, with no evidence of recurrence since 1988, with 
his last treatment at that time.  Moreover, it was stated 
that he currently did not have any symptoms or manifestations 
of Hodgkin's disease, and that he currently had no evidence 
of functional impairment related to specific activity of 
Hodgkin's disease.

There are no other current Hodgkin's disease residuals or 
active symptoms of record for which the veteran is not 
currently (and separately) service-connected.  Accordingly, 
as the veteran does not have active disease, nor is he in a 
stage of treatment for it at the moment, he may not be 
assigned a 100 percent initial evaluation.  Therefore, the 
Board finds that his currently assigned noncompensable 
evaluation is proper, and his claim for an increased rating 
must be denied as the preponderance of the evidence is 
against the claim.

With respect to the veteran's service-connected 
hypothyroidism, Diagnostic Code 7903 provides that a 10 
percent rating is warranted for fatigability or continuous 
medication required for control.  A 30 percent evaluation is 
warranted for symptomatology of fatigability, constipation 
and mental sluggishness.  A 60 percent rating is available 
when there is muscular weakness, mental disturbance, and 
weight gain.  A 100 percent rating is assigned when there is 
cold intolerance, muscular weakness, cardiovascular 
involvement, mental disturbance (dementia, slowing of 
thought, depression), bradycardia (less than 60 beats per 
minute), and sleepiness.  38 C.F.R. § 4.119.

The Board notes that the medical evidence reflects that the 
veteran takes medication for his hypothyroidism.  In fact, 
his March 2004 VA thyroid examination noted that, in June 
2002, his thyroid laboratory tests indicated that his thyroid 
needed some adjustment to it, and that the dose had 
essentially doubled his thyroid replacement medication.  He 
was also found to be chemically euthyroid on this 
examination.

At the March 2004 VA thyroid examination, the veteran 
reported that his current symptoms included increase in cold 
intolerance and experiencing difficulty in clinical 
management of his symptoms, and that he described some 
fatigability as well as some temporary lapses of mental 
alertness.  The VA examiner concluded that the veteran's 
functional impairment relative to his hypothyroid state was 
primarily in the clinical manifestation of cold intolerance 
and difficulty concentrating on occasion.  However, medical 
treatment records from January 2004 found him to have no 
problems with memory or concentration.  The Board further 
notes that there does not appear to be any evidence of 
constipation.  Nevertheless, resolving all reasonable doubt 
in favor of the veteran, the Board must conclude that the 
medical evidence reflects that his hypothyroidism has 
resulted in some degree of fatigability and mental 
sluggishness, which, combined with his report of difficulty 
in clinical management of his symptoms, does tend to indicate 
his symptomatology more nearly approximates the criteria for 
a 30 percent rating under 7903.  38 C.F.R. §§ 3.102, 4.3, 
4.7.

The record does not reflect that the veteran is entitled to a 
rating in excess of 30 percent under Diagnostic Code 7903, as 
there is no competent medical evidence of muscular weakness, 
weight gain, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression), bradycardia (less 
than 60 beats per minute), and/or sleepiness due to the 
service-connected hypothyroidism.  For example, records dated 
in November 2002, February 2003, June 2003, December 2003, 
and June 2004 found no evidence of clubbing, cyanosis, and/or 
edema on musculoskeletal/extremity evaluation.  In addition, 
the March 2004 VA thyroid examination reflects that grip 
strengths were found to be 3+ on the right, and 4+ on the 
left (noting that he was missing the right fourth digit, 
traumatic).  There was also no evidence of myxedema or 
tremor.

The Board acknowledges that the veteran reported having a 
difficult time maintaining his body weight at the March 2004 
VA examination.  However, the records reflect that the prior 
VA thyroid examination of August 2002 (which was of record at 
the time of the prior December 2003 Board decision) noted 
that he stated his normal body weight had been running 200 
pounds, and he weighed himself the morning of the examination 
at 200 pounds.  Subsequent records recorded his weight as 
follows: 207 pounds in February 2003, 191 pounds in June 
2003, 194.5 pounds in December 2003, and 203.3 pounds in June 
2004.  Thus, although there have been some fluctuations, his 
weight has remained in the same general range.  Consequently, 
the record does not support a finding of weight gain due to 
his service-connected hypothyroidism.

The Board also acknowledges that there is some evidence of 
mental disturbance in that the veteran is service-connected 
for post-traumatic stress disorder (PTSD).  As these symptoms 
are attributable to a separate and distinct service-connected 
disability, they are not for consideration in evaluating the 
hypothyroidism.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 
Vet. App. 259, 261 (1994).  Further, even if the Board were 
to consider these symptoms, the medical evidence does not 
show dementia or slowing of thought.  See Holbrook v. Brown, 
8 Vet. App. 91 (1995) (The Board has the fundamental 
authority to decide a claim in the alternative.).  For 
example, records dated in January 2004 reflect that on mental 
status examination the veteran's affect was of normal range 
an intensity, there was no formal thought disorder, no 
psychosis, good insight and judgment, and no problems with 
memory or concentration.

The Board notes that records dated in November 2002 found, on 
cardiac examination, that the posterior myocardial infarction 
(PMI) was not displaced, that there were no murmurs or rubs, 
and that there was regular rate and rhythm S1 S2.  Similarly, 
records dated in February 2003, June 2003, December 2003, and 
June 2004 all showed regular rate and rhythm, no murmurs or 
rubs appreciated, on evaluation of the heart.  Thus, there is 
no evidence of cardiac involvement due to the service-
connected hypothyroidism.

There is also no evidence of bradycardia (less than 60 beats 
per minute) due to the service-connected hypothyroidism.  For 
example, the February 2003 and June 2003 records found his 
pulse to be 80, while the December 2003 records found his 
pulse to be 66.  In addition, the March 2004 VA thyroid 
examination found pulse oximetry on room air was 95 percent, 
with a resting pulse of 79.  The June 2004 records show a 
pulse of 72.

There does not appear to be any competent medical findings of 
sleepiness due to the service-connected hypothyroidism.

The Board acknowledges that the medical evidence does 
indicate the veteran experiences cold intolerance due to his 
hypothyroidism, and that this is one of the symptoms listed 
for the 100 percent rating under Diagnostic Code 7903.  
However, this one symptom, in and of itself, does not warrant 
the assignment of this rating, especially since, as detailed 
above, none of the other required criteria/manifestations for 
this rating are met.  Moreover, the March 2004 VA examination 
noted that there was normal size, symmetry, and consistency 
of the thyroid gland.

In view of the foregoing, the Board finds that the veteran is 
entitled to a schedular rating of no more than 30 percent for 
his service-connected hypothyroidism under Diagnostic Code 
7903.

The record reflects that the RO also considered the 
applicability of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1), for the veteran's service-connected Hodgkin's 
disease, as well as his hypothyroidism.  However, nothing in 
the record indicates that he was hospitalized for either 
disability during the pendency of this appeal.  As such, 
there does not appear to be frequent periods of 
hospitalization.  Further, the record reflects that he owns 
his own construction company, and that there is no evidence 
that either disability has resulted in marked interference 
with employment.  Consequently, the Board finds that both 
disabilities are adequately reflected by the current 
schedular evaluations, and that neither of them presents such 
an exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards.  Thus, an extraschedular rating is not warranted 
based on the facts of this case.







ORDER

Entitlement to a compensable rating for Hodgkin's disease is 
denied.

Entitlement to an increased rating of no more than 30 percent 
for hypothyroidism, is granted.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


